WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
I agree with and concur in Judge Wilkinson’s excellent dissenting opinion.
In my opinion, the decision of the majority in this case is contrary to the most fundamental notions of our form of representative government. The subordination of the legislative branch of government espoused by the majority in this case will prove to be as fatal *304to this commonwealth as that Plato warned of.
Where there are three orders, then, any plurality of functions or shifting from one order to another is not merely utterly harmful to the community, but one might fairly call it the extreme of wrongdoing. And you will agree that to do the greatest of wrongs to one’s own community is injustice.
Surely.
The Republic of Plato, Oxford University Press 1968-3 reprint, Chapter XII, p. 129.